DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Currently, claims 1-3 are pending in the application. 
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/01/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Esenlik et al. (US 20140328413 A1, hereinafter Esenlik).
Regarding Claim 1, Esenlik discloses a video decoding method, comprising: 
determining a first sample adaptive offset (SAO) parameter for a first pixel using a first type of SAO filter when the first pixel is bordering a horizontal boundary of a largest coding unit (LCU) ([0118], FIG. 13  filtering pipeline for LCU for four filtering regions (LCU1, LCU2, LCU3 and LCU4) each of filtering regions (LCUs) having their own SAO parameter set: filter set 2, and SAO sets 2 for the top (horizontal) boundary of the LCU3)
determining a second SAO parameter for a second pixel using a second type of SAO filter when the second pixel is bordering a vertical boundary of the LCU ([0118], FIG. 13  filtering pipeline for LCU for four filtering regions (LCU1, LCU2, LCU3 and LCU4) each of filtering regions (LCUs) having their own SAO parameter set: filter set 3, and SAO sets 3 for the left (vertical) boundary of the LCU3)
filtering the first pixel using the determined first SAO parameter ([0118], FIG. 13, filtering pipeline for LCU3  with filter set 2, and SAO sets 2 for the top (horizontal) boundary); and 
filtering the second pixel using the determined second SAO parameter ([0118], FIG. 13, filtering pipeline for LCU3  with filter set 3, and SAO sets 3 for the left (vertical) boundary).
.  
    PNG
    media_image1.png
    325
    405
    media_image1.png
    Greyscale

Regarding Claims 2 and 3, Non-transitory computer-readable medium Claims 2 and 3 of using the corresponding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Furthermore, Esenlik discloses a non-transitory computer-readable medium ([0033]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120294353 A1:  LCU-based sample adaptive offset (SAO), where each LCU uses its own SAO parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL D FEREJA/Examiner, Art Unit 2487